PLOTKIN, Judge,
dissenting with written reasons:
I respectfully dissent from the majority decision affirming the bond forfeiture against the surety in this case, American Bankers Insurance Co. The majority opinion correctly analyzes the issues discussed and I have no quarrel with most of that analysis. However, the thrust of the surety’s appeal is the lack of procedural dues process. The surety alleges that it was never served with a pre-forfeiture notice as required by La.C.Cr.P. art. 337. A minute inspection of the record reveals no evidence that the notice was issued or served on the surety. The majority acknowledges the fact that no pre-forfeiture notice is contained in the record, but bases its affirmation of the judgment on docket entries which indicate that the State introduced copies of the notice during the bond forfeiture hearing. In my view, a docket entry is insufficient evidence that the surety actually received the pre-forfeiture notice as required by law. Since the record is insufficient to prove that the surety actually received the notice, I would reverse the judgment and remand for further proceedings.